ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-177923 Dated March 6, 2013 JPMorgan Chase & Co. Trigger Performance Securities Linked to the EURO STOXX 50 ® Index due on or about March 23, 2018 Investment Description Trigger Performance Securities, which we refer to as the Securities, are unsecured and unsubordinated debt securities issued by JPMorgan Chase & Co. (JPMorgan Chase), with returns linked to the performance of the EURO STOXX 50 ® Index (the Index). If the Index Return is positive, JPMorgan Chase will repay your principal amount at maturity and pay a return equal to the Index Return times the Participation Rate, which will be set on the Trade Date and is expected to be between 130% and 135%. If the Index Return is zero or negative and the Final Index Level is greater than or equal to the Trigger Level, JPMorgan Chase will repay your principal amount at maturity. However, if the Index Return is negative and the Final Index Level is less than the Trigger Level, JPMorgan Chase will repay less than your principal amount at maturity, if anything, resulting in a loss of principal that is proportionate to the negative Index Return. Investing in the Securities involves significant risks. You may lose some or all of your principal amount. You will not receive dividends or other distributions paid on any stocks included in the Index, and the Securities will not pay interest. The contingent repayment of principal applies only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. If JPMorgan Chase were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features ❑ Participation in Positive Index Returns  If the Index Return is greater than zero, JPMorgan Chase will repay your principal amount at maturity and pay a return equal to the Index Return times the Participation Rate. If the Index Return is less than zero, investors may be exposed to the negative Index
